Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
2.	Applicant’s arguments, see pages 6-7, filed 10/25/2021, with respect to Claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112 of Claim 1 has been withdrawn. 
3.	Applicant’s arguments, see pages 6-10, filed 10/25/2021, with respect to Claims 1, 3, 6-10, 13, 14 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1, 3, 6-10, 13, 14 have been withdrawn. 
Allowable Subject Matter
4.	Claims 1, 3, 6-10, 13, 14 allowed.
5.	The following is an examiner’s statement of reasons for allowance: Referring to independent claim 1, Jo teaches dummy electrodes having zigzag shapes are disposed and electrically floated between the first sensing electrodes and second sensing electrodes having zigzag shapes where first sensing electrodes connected to one another in a first direction have an island shape and second touch electrodes are connected to one another in a second direction. Kim teaches a sensor electrode having a first and second mesh pattern arranged in different direction where the second mesh .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EBONI N GILES/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694